UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6264


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:98-cr-00047-1)


Submitted: July 27, 2021                                          Decided: August 16, 2021


Before GREGORY, Chief Judge, KEENAN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Andre Spotts appeals the district court’s orders granting in part and denying

in part his motion for a sentence reduction under § 404(b) of the First Step Act of 2018

(“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194, 5222, and denying his motions for

reconsideration. On appeal, Spotts challenges the procedural reasonableness of his reduced

sentence. We vacate the district court’s orders and remand for reconsideration in light of

United States v. Collington, 995 F.3d 347 (4th Cir. 2021).

       In Collington, we held that where, as here, “a court exercises discretion to reduce a

sentence [under the First Step Act], the imposition of the reduced sentence must be

procedurally and substantively reasonable.”       Id. at 358.    While the court does not

necessarily have to hold a full resentencing hearing, it must “consider a defendant’s

arguments, give individual consideration to the defendant’s characteristics in light of the

[18 U.S.C.] § 3553(a) factors, determine . . . whether a given sentence remains appropriate

in light of those factors, and adequately explain that decision.” Id. at 360.

       Because Collington requires the court to impose a procedurally reasonable sentence,

the court must, among other things, consider the parties’ arguments regarding the § 3553(a)

factors. See id. Here, although the court analyzed the § 3553(a) factors relative to its

findings at the original sentencing hearing and its independent research regarding Spotts’

institutional adjustment, it did not accord the parties the opportunity to present any

arguments. For example, Spotts points to his intent to present arguments based on the

prison staff’s recommendation of his immediate release and a commendation he received

from the prison warden. We conclude that the district court should have given Spotts the

                                              2
opportunity to present arguments, through a memorandum or otherwise, addressing the

sentencing factors and his post-sentencing conduct.

      Because the district court did not have the benefit of our decision in Collington, we

vacate the court’s orders and remand for reconsideration. * Counsel should be appointed

by the district court on remand. We deny Spotts’ motion for accelerated case processing

and his motion for an extension of time in which to file a reply brief. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            VACATED AND REMANDED




      *
          By this disposition, we express no view on the merits of Spotts’ motion.

                                             3